Citation Nr: 0201966
Decision Date: 02/28/02	Archive Date: 05/09/02

DOCKET NO. 97-17 623               DATE FEB 28, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland,,California

THE ISSUE

Entitlement to an effective date earlier than September 15, 1994,
for an award of a total disability rating based upon individual
unemployability (TDIU rating) due to service-connected
disabilities.

REPRESENTATION

Appellant represented by: Peter J. Meadows, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Osborne, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from
October 1943 to May 1946, from July 1946 to September 1947, and
from September 1947 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1996 RO decision which granted a TDIU
rating, effective from September 15, 1994. The veteran filed a
timely notice of disagreement with the effective date assigned for
a TDIU rating. In April 1997, he was issued a Statement of the
Case. He submitted a timely substantive appeal. In May 1999, the
Board entered a decision which determined that an effective date
earlier than September 15, 1994, for the award of a TDIU rating was
not warranted. At that time, the Board also denied the veteran's
claims for the following: (1) whether there was clear and
unmistakable error (CUE) in the August 1984 rating decision which
denied service connection for a herniated disc at C2-3 and C5-6,
and (2) whether there was clear and unmistakable error in the
August 1984 rating decision which denied entitlement to a total
rating based upon individual unemployability. The veteran
subsequently appealed to the United States Court of Appeals for
Veterans Claims (Court).

In September 2000, the veteran filed a unilateral motion for remand
of his claim for an earlier effective date for an award of TDIU
rating. He also moved the Court to dismiss the appeal as to the
remaining two issues. In November 2000, the Secretary filed a
motion for summary affirmance of the earlier effective date claim
and dismissal of the CUE claims. In February 2001, the veteran
filed a response to the Secretary's motion. In a March 2001 Order,
the Court granted the veteran's motion for dismissal, and that
portion of the appeal concerning the May 1999 Board decision that
determined that there was no CUE in the August 1984 rating decision
was dismissed. The Court also vacated and remanded to the Board
that portion of the May 1999 Board decision that denied an
effective date prior to September 15, 1994 for an award of TDIU
rating. In so doing, the Court noted that subsequent to the Board's
decision, the Veterans Claims Assistance Act of 2000, Pub. L. No.
106-

2 -

475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA] was enacted. The Court
stated that a remand of the claim was required in order to provide
the Board with an opportunity to readjudicate the claim, and to
give the veteran the benefit, if any, of the new statute.

FINDINGS OF FACT

1. A TDIU rating was denied by the RO in August 1984; the veteran
did not appeal the adverse determination and thus it is now final.

2. A September 15, 1994, communication from the veteran was
accepted as a claim for a TDIU rating.

3. In an October 1996 decision, the Board granted an increase
rating from 10 percent to 50 percent for sleep apnea pursuant to
the newly enacted regulation codified at 38 C.F.R. 4.97, Diagnostic
Code 6847, which became effective on October 7, 1996.

4. In a November 1996 rating decision, the RO granted a TDIU
rating, effective from September 15, 1994, the date of an informal
claim for a TDIU rating.

5. It was not factually ascertainable that the veteran's service-
connected disabilities rendered him unemployable prior to September
15, 1994.

CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 1994,
for an award of a total disability rating based on individual
unemployability due to service-connected disabilities have not been
met. 38 U.S.C.A. 5110(a),(b)(2),(g) (West 1991); 38 C.F.R.  3.114,
3.400(o)-(p), 4.16 (2001).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal, the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. 5100, 5102,
5103, 5103A, and 5107 (West Supp. 2001). This liberalizing law is
applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App.
308, 312-13 (1991). To implement the provisions of the law, VA
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159,
3.326(a)). The Act and its implementing regulations essentially
eliminate the concept of the well-grounded claim. 38 U.S.C.A.
5107(a) (as amended); 66 Fed. Reg. 45,620 (to be codified as
amended at 38 C.F.R. 3.102). They also include an enhanced duty on
the part of VA to notify a claimant of the information and evidence
needed to substantiate a claim. 38 U.S.C.A. 5103 (as amended); 66
Fed. Reg. 45,620 (to be codified at 38 C.F.R. 3.159(b)). In
addition, they define the obligation of VA with respect to its duty
to assist the claimant in obtaining evidence. 38 U.S.C.A. 5103A; 66
Fed. Reg. 45,620 (to be codified at 38 C.F.R. 3.159(c)).

The record reflects that the veteran and his representative were
notified in the November 1996 rating decision and the April 1997
statement of the case of the law and shortcomings of the veteran's
claim for an earlier effective date for a TDIU rating. Further, it
appears that all relevant evidence identified by the veteran was
associated with the claims file. Specifically, the evidence that
has been associated with the claims file consists of the veteran's
service medical records, post-service medical records, and
statements, as well as arguments, made by the veteran and his
representative in support of his claim. Moreover, in a July 2001
correspondence, the Board notified the veteran's attorney that the
veteran's appeal had been recently transferred to the Board and
that as provided in the Court's order, he could submit additional
argument and evidence in support of the appeal. In October 2001,
the veteran's representative submitted directly to the Board a
Brief of the Appellant. At that time, he indicated that the veteran
waived the right to have the additional

4 -

evidence referred to the "agency of original jurisdiction for
review and preparation of a Supplemental Statement of the Case" as
provided under 38 C.F.R. 20.1304.

Given the foregoing, the Board concludes that the veteran has
received notice and the assistance contemplated by law.
Adjudication of this appeal, without remand to the RO for further
consideration under the new law, poses no risk to the veteran. See,
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993). See also
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would
only result in unnecessarily imposing additional burdens on VA with
no benefit flowing to the veteran are to be avoided); Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).
Therefore, the veteran's claim of entitlement to an earlier
effective date for a TDIU rating is ready for appellate review.

Earlier Effective Date

The method of determining the effective date of an increased
evaluation is set forth in 38 U.S.C.A. 5110(a) and (b)(2), and 38
C.F.R. 3.400(o). The general rule with respect to the effective
date of an award of increased compensation is that the effective
date of such award "shall not be earlier than the date of receipt
of application therefor." 38 U.S.C.A. 5110(a). This statutory
provision is implemented by regulation which provides that the
effective date for an award of increased compensation will be the
date of receipt of claim or the date entitlement arose, which ever
is later. 38 C.F.R. 3.400(o)(1). An exception to that rule applies,
however, under circumstances where evidence demonstrates that a
factually ascertainable increase in disability occurred within the
one-year period preceding the date of receipt of a claim for
increased compensation. In that regard, the law provides that the
effective date of the award "shall be the earliest date as of which
it is ascertainable that an increase in disability had occurred, if
application is received within one year from such date, otherwise
the date of receipt of the claim." 38 U.S.C.A. 5110(b)(2). See 38
C.F.R. 3.400(o)(2).

The date of receipt of a claim is the date on which a claim,
information, or evidence is received by the VA. 38 C.F.R. 3.1(r)
(2001). A claim is a formal or informal

5 -

communication in writing requesting a determination of entitlement
or evidencing a belief in entitlement, to a benefit. 38 C.F.R.
3.1(p); 3.155 (2001). The regulation which governs informal claims.
38 C.F.R. 3.155, provides as follows: (a) Any communication or
action, indicating an intent to apply for one or more benefits
under the laws administered by [VA], from a claimant ... may be
considered an informal claim. Such informal claim must identify the
benefit sought. Id.

Pertinent regulations also provide that a total disability rating
for compensation may be assigned where the schedular rating is less
than total, when it is found that the disabled person is unable to
secure or follow a substantially gainful occupation as a result of
a service-connected disability, provided that the person has one
service- connected disability ratable at 60 percent or more; or as
a result of two or more service-connected disabilities, provided
that the person has at least one disability ratable at 40 percent
or more and there is sufficient additional service-connected
disability to bring the combined rating to 70 percent or more. The
existence or degree of non-service connected disabilities will be
disregarded where the above- stated percentages are met and in the
judgment of the rating agency such service- connected disabilities
render the veteran unemployable. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 3.321, 3.340, 3.341, 4.16, 4.19 (2001).

In any event, it is the policy of VA, however, that all veterans
who are unable to secure and follow a substantially gainful
occupation by reason of service-connected disability shall be rated
totally disabled. 38 C.F.R. 4.16(b). Thus, if a veteran fails to
meet the applicable percentage standards enunciated in 38 C.F.R.
4.16(a), an extra-schedular rating is for consideration where the
veteran is unemployable due to the service-connected disability. 38
C.F.R. 4.16(b); see also Fanning v, Brown, 4 Vet. App. 225 (1993).
Therefore., the Board must evaluate whether there are circumstances
in the veteran's case, a part from any nonservice-connected
condition and advancing age, which would.justify a total rating
based on individual unemployability due solely to the service-
connected conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

6 -

For a veteran to prevail on a claim based on individual
unemployability, it is necessary that the record reflects some
factor which takes the veteran's case outside the norm of other
such veterans. See 38 C.F.R. 4.1, 4.15. The sole fact that a
veteran is unemployed or has difficulty obtaining employment is not
enough. A high rating is, in itself, a recognition that the
impairment makes it difficult to obtain and keep employment.
Therefore, the question is whether the veteran is capable of
performing the physical and mental acts required by employment, not
whether he or she can find employment. See Van Hoose v. Brown,
supra.

In this case, the record discloses that in a November 1996 rating
decision, the RO awarded the veteran a TDIU rating pursuant to 38
C.F.R. 4.16(a), and assigned an effective date of September 15,
1994, the date of receipt of an informal claim. The RO noted that
the veteran met the percentage requirements for a TDIU rating and
determined that the veteran's service as a public official
represented marginal employment. The veteran has perfected an
appeal as to the effective date assigned for the TDIU rating.

The Board has reviewed the evidence of record and considered the
veteran's contentions with regard to the earlier effective date
claim. Specifically, the veteran contends that his award of a TDIU
rating should be from 1984, the year in which he claims that he was
medically retired from his employment as a construction inspector
due to the severity of his service-connected disabilities. The
Board will address this contention first.

In this regard, the record reflects that the veteran filed a formal
claim seeking entitlement to a TDIU rating in May 1984, stating
that he was retired from his employment as a construction inspector
due to physical disability. That claim was denied in an August 1984
rating decision. In September 1984, the RO sent the veteran notice
of this adverse determination and of his appellate rights. No
appeal, which challenged the denial of the TDIU claim, was
initiated. 38 U.S.C.A. 7105(a), (b)(2), (c) (West 1991); 38 C.F.R.
20.200, 20-201 (2001). As a result, this rating action, which was
engendered by the May 1984 claim for a TDIU rating,

- 7 -

became final. 38 U.S.C.A. 7105; 38 C.F.R. 3.160(d) (2001). Hence,
an effective date as of the date of the May 1984 claim is not
warranted. See, e.g., Smith v. West, 11 Vet. App. 134, 138 (1998);
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Having determined that the May 1984 claim was finally adjudicated
in the August 1984 rating decision, 38 C.F.R. 3.160(d) (2001), the
Board's consideration of this appeal now turns to whether an
earlier effective date between August 1984 and September 1994, is
warranted for an award of the TDIU rating. In this context, the
veteran asserts that he should be entitled to an effective date as
of June 1989, the date on which he claims that his sleep apnea
necessitated the use of a continuous positive airway pressure
(CPAP) device.

Contrary to the veteran's assertion, a review of the record
reflects that the veteran did not meet the schedular criteria
necessary for a TDIU rating until the Board issued a final decision
in October 1996, which granted the veteran an increased rating to
50 percent for sleep apnea. In a November 1996 rating decision, the
RO implemented the October 1996 Board decision and assigned a 50
percent rating for sleep apnea, effective from June 1989. However,
in its October 1996 decision, the Board clearly stated that it was
granting the veteran an increased rating to 50 percent for sleep
apnea pursuant to the newly enacted regulation codified at 38
C.F.R. Part 4, Diagnostic Code 6847, which had become effective
from October 7, 1996. See 61 Fed. Reg. 46721 (1996). Under this
regulation, the 50 percent rating was assigned because the veteran
had sleep apnea that required the use of a breathing assistance
device such as a CPAP machine. Id.

As aptly noted by the record, prior to October 7, 1996, the
veteran's sleep apnea was evaluated as 10 percent disabling, as
rated by analogy under diagnostic code 8911, for petit mal
epilepsy. See 38 C.F.R. 4.20, 4.124a, Diagnostic Code 8911 (2001).
Under this code, a 10 percent rating was for application when there
was a confirmed diagnosis of epilepsy with a history of seizures.
The note following the general rating formula for diagnostic code
8911 also provided that when continuous medication was needed for
control of epilepsy the minimum evaluation would be 10

8 -

percent which was not to be combined with any other rating for
epilepsy. See 38 C.F.R. 4.124a, Diagnostic Code 8911, General
Rating Formula for Major and Minor Epileptic Seizures, NOTE (1).
The medical evidence in the claims file shows that the veteran's
condition was controlled with the use of a CPAP machine. (See April
1991 private doctor's statement). As the veteran had a confirmed
diagnosis of sleep apnea that was controlled with the use of the
CPAP machine, the veteran met the requirements for a 10 percent
rating as set forth in the note following the general rating
formula for diagnostic code 8911. There is no evidence showing that
he met any of the requirements for a higher rating under diagnostic
code 8911.

Because the increased rating to 50 percent for sleep apnea was
granted pursuant to the newly enacted regulation codified at 38
C.F.R. Part 4, Diagnostic Code 6847, and because that regulation
became effective on October 7, 1996, the earliest date that the 50
percent rating was to be assigned was October 7, 1996, and not June
22, 1989 (the date assigned by the RO). Applicable law provides
that where compensation ... is awarded or increased pursuant to any
Act or administrative issue, the effective date shall be fixed in
accordance with the facts found but shall not be earlier than the
effective date of the Act or administrative issue." 38 U.S.C.A.
5110(g); see also 38 C.F.R. 3.114, 3.400(p) (2001). Although the
new regulatory criteria set forth in diagnostic code 6847 were more
favorable to the veteran's claim, see Karnas v. Derwinski, supra,
section 5110(g) restricts the application of diagnostic code 6847,
so as to preclude an effective date from being assigned for an
award of increased compensation made "pursuant to" this code to a
date no earlier than the date of its October 1996 enactment. See
DeSousa v. Brown, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3 -2000,
65 Fed. Reg. 33422 (200). Therefore, the newly enacted regulation
codified at 38 C.F.R. Part 4, Diagnostic Code 6847 does not apply
to render the veteran entitled to a 50 percent rating for his sleep
apnea at anytime prior to October 7, 1996.

This same analysis also applies to the RO's award of a TDIU rating
effective from September 15, 1994, which was based, in part, on the
award of a 50 percent rating effective from June 22, 1989. This is
so because of the percentage requirements set

- 9 -

forth in 38 C.F.R. 4.16(a). As reflected in the RO's November 1996
decision, the assignment of the 70-percent combined rating was
established by virtue of the 50- percent rating award, and the
subsequent TDIU rating was established by virtue of the 70-percent
combined rating. Since the 50-percent rating award was the factual
predicate that ultimately satisfied the percentage requirements for
a TDIU rating, the application of the liberalizing regulation
(diagnostic code 6847) cannot benefit the veteran in this case at
anytime prior to October 7, 1996. Thus, from June 22, 1989 to
October 6, 1996, the veteran received an award of increased
compensation, to include a TDIU rating, for which he was not
entitled to by law. 38 U.S.C.A. 5110(g).

Therefore, the Board finds no reasonable basis for the RO to
establish an effective date for the award of a TDIU rating to be in
September 1994. In the November 1996 rating decision, the RO
apparently considered the provisions of 38 U.S.C.A. 5110(a),
(b)(2), and 38 C.F.R. 3.400(o)(l)-(2), but failed to consider the
laws and regulations that govern the assignment of an effective
date for an increased rating awarded pursuant to a liberalizing
regulation. 38 U.S.C.A. 5110(g); 38 C.F.R. 3.114, 3.400(p).
However, the Board does not in this decision attempt to discuss the
propriety of the November 1996 rating action establishing the
September 1994 effective date, nor does the Board request that this
same rating decision be revised or amended by the RO. By this
decision, the Board is only required to decide the question of
whether an effective date earlier than September 15, 1994, is
warranted. Accordingly, applying the provisions of 38 U.S.C.A.
5110(a), (b)(2), and (g), the Board concludes that an effective
date earlier than September 15, 1994, for an award of a TDIU rating
is not warranted.

Consistent with the above analysis, the Board observes that prior
to September 1994 and after August 1994, the schedular criteria
necessary for a TDIU rating were not met. The combined rating for
the veteran's service-connected disabilities was no higher than 50
percent. Moreover, there was no evidence showing that the veteran
was unemployable due to service-connected disability. This is so,
in spite of his use of a CPAP machine in 1989. While using the CPAP
machine in 1989, the veteran carried out extensive duties and
responsibilities as an elected official. Thus, it was

- 10-

not factually ascertainable that he was unemployable due to his
service-connected disabilities.

The Board notes that prior to September 15, 1994, the record shows
that the veteran was treated for multiple physical disorders. The
main service-connected disorder for which he was treated involved
his sleep apnea. These reports show that the veteran's symptoms
were relieved or controlled with the use of the CPAP machine. (See
April 1991 private doctor's statement). Several reports also show
that he was treated for nonservice-connected herniated discs of the
cervical spine, C2-3, C5-6.

A review of the claims file indicates that the veteran has an
extensive educational background and work history. He completed
college and has four years of postgraduate studies. He reports
having extensive training in engineering and related areas. (See
May 1984 claim for a TDIU rating, August 1984 formal application
for a TDIU rating, VA Form 21-8940, September 1994 informal and
formal claim for a TDIU rating and a January 1999 Board hearing).
With respect to his occupational history, the claims file shows
that he retired from a transportation agency in May 1984 due to
physical disability. However, the evidence on file at that time
does not indicate that such retirement was due to a service-
connected disability. He stated that prior to May 1984, he was a
topographic engineer and that he was also a construction inspector
for a transportation agency. He stated that his duties included
reviewing geographic studies and checking soil conditions. He
reported that he concurrently held office as an elected official
beginning in November 1969, during which he served a constituency
of 300,000 people. He stated that he continued in that position
until 1995. He stated that he worked 40 hours a week in the
position. He related that the position required him to attend
meetings. He stated that as an elected official, he set policy,
ensured that local publications were in compliance with state law,
and reviewed engineering plans and specification and water demands.
He stated that he was able to retain the position because it was
not physically demanding. (See May 1984 claim for a TDIU rating,
August 1984 formal application for a TDIU rating, VA Form 21-8940,
September 1994 informal and formal claim for a TDIU rating, October
1994 statement from the veteran, and a January 1999 Board hearing).
The veteran's occupational history

shows that until at least 1995, he was capable of performing at a
minimum sedentary work comparable to his professional training,
given his extensive duties associated with his position as an
elected official. The veteran's ability to carry out his elected
office responsibilities and duties until 1995, when he was defeated
in a local election, fail to demonstrate that he was unemployable
due to service- connected disability prior to September 15, 1994.

The Board notes that an April 1991 private medical statement
indicated that the veteran suffered from obstructive sleep apnea
with a respiratory disturbance, evaluated at 31.0. The physician
noted that the veteran was placed on a CPAP device. The physician
also noted that there had been considerable improvement in the
veteran's condition with the use of the CPAP, but indicated that he
would require continued use of the device to control his symptoms.
The physician indicated that use of the CPAP could not be
discontinued, and noted that the veteran would "most probably"
suffer from obstructive sleep apnea for the remainder of his life.
The physician indicated that, based upon the schedular criteria of
diagnostic code 8911, the veteran was "totally disabled" due to
this condition. A review of this statement in the context in which
it was written fails to support a finding that the veteran was
unemployable as a result of his service-connected sleep apnea. The
physician clearly indicated that he was evaluating the veteran's
condition under the schedular criteria for diagnostic code 8911.
The physician stated that the veteran was totally disabled (100
percent schedular) under Code 8911. The physician did not opine as
to whether the veteran's service-connected sleep apnea prevented
him from pursuing and obtaining a substantially gainful occupation.

Moreover, it is noteworthy that in its October 1996 decision, the
Board found that an increased evaluation from 10 percent to 50
percent was warranted, based upon the veteran's required use of the
CPAP device to maintain his breathing. However, it was the Board's
determination that a total (100 percent schedular) rating was not
warranted for this disability, because the veteran demonstrated
neither chronic respiratory failure accompanied by carbon dioxide
retention nor cor pulmonale. It was further noted that a
tracheostomy was not shown to be necessary in this case.

- 12 -

A review of the record discloses that correspondence was received
from the veteran in 1985, 1989, and 1992, which indicated his
belief that he was rendered unemployable due to the severity of his
disabilities. These communications, then constituted informal
claims for a total disability rating due to unemployability. See
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Servello v.
Derwinski, 3 Vet. App. 196 (1992). However, the controlling factor
in determining whether an effective date for an award of a TDIU
rating prior to September 15, 1994, is warranted has nothing to do
with when he filed informal claims for a TDIU rating. As discussed
above, the veteran did not met the schedular requirements for a
TDIU rating, and there was no evidence showing that it was
factually ascertainable that he was unemployable due to his
service-connected disabilities, prior to September 15, 1994.

The veteran has also argued that had more sophisticated diagnostic
measures been available, the severity of symptomatology related to
his sleep apnea would have been accurately assessed and established
his entitlement to a higher rating evaluation. Similarly, the
veteran contends that had his disability of the cervical spine been
thoroughly evaluated, pathology involving the C2-3 and C5-6 levels
would have been discovered to be part of the original injury to the
cervical spine in service and, thus, provide an adequate basis for
an increased rating evaluation. In support of these contentions,
the veteran has insistently contended that his more recent
evidentiary submissions bear out these facts. The Board notes,
however, that the focus of its inquiry in this instance, is when
was it factually ascertainable that an increase in disability
resulting in individual unemployability was first shown based upon
the applicable legal criteria and the evidence of record.

In sum, the Board is unable to find any evidence, following a
careful and considered review of the evidence of record, that
during the period from 1984 to 1994, that the veteran's service-
connected disabilities rendered him incapable of employment. While
the evidence of record clearly demonstrates that the veteran's
service- connected disabilities were manifested by troubling
symptomatology, he was not shown to be unable to perform some form
of sedentary work that comported with his professional training.
Indeed, the veteran continued to serve in his capacity as

- 13 -

director of the water district while concurrently utilizing the
CPAP device due to his sleep apnea, which was clearly his most
disabling condition at that time. Moreover, the Board must also
point out that the schedular criteria for a TDIU rating was not
satisfied by the veteran until October 7, 1996, the date the
veteran was entitled to the award of a 50 percent rating for sleep
apnea pursuant to a liberalizing regulation. Under the particular
circumstances in this case, the Board concludes that the veteran's
entitlement to a TDIU rating did not arise until after the date of
the purported claim. The effective date would be controlled by 38
U.S.C.A. 5110(a), (b)(2) and (g), and would be no earlier than
September 15, 1994. In view of the foregoing, the veteran's appeal
is denied.

ORDER

Entitlement to an effective date earlier than September 15, 1994,
for an award a total disability rating based on individual
unemployability due to service-connected disabilities is denied.

DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed

- 14 -

on or after November 18, 1988" is no longer required to appeal to
the Court. (2) You are no longer required to file a copy of your
Notice of Appeal with VA's General Counsel. In the section entitled
"Representation before VA," filing a "Notice of Disagreement with
respect to the claim on or after November 18, 1988" is no longer a
condition for an attorney-at-law or a VA accredited agent to charge
you a fee for representing you.

- 15 -



